DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Hinchliffe does not disclose that the outer member comprises a flexible tube with different regions of flexibility as recited in amended claim 1. However, as detailed in infra rejection, Hinchliffe teaches providing differing regions of flexibility along the length of the outer member using relative positioning between the inner, intermediate, and outer members or using the spacing and positioning of slots along the length of the outer member. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art Hinchliffe et al. (U.S. Pub. No. 2010/0305475), hereinafter “Hinchliffe,” in further view of Saadat et al. (U.S. Pub. No. 2007/0293724), hereinafter “Saadat.”

Regarding claim 1, Hinchliffe discloses a navigation system (“medical guidewire system” Abstract) comprising:
first (“first inner member” [0014]) and second inner members (“second intermediate member” [0014]),
an outer member (“third outer member” [0014]) having an inner diameter greater than the outer diameter of the first and second inner member (“a first inner member having a first outer diameter, a second intermediate member having a second outer diameter larger than the first outer diameter, and a third outer member having a third diameter longer than the second outer diameter” [0014]; see also inner, intermediate, and outer members in Figs. 1-2a, and 4-30), the outer member comprising a flexible tube with different regions of flexibility (“the inner and outer members are relatively slidable to adjust a stiffness of the guidewire system” Abstract; “the third member has a third stiffness greater than the first stiffness of the first member, and the second member is movable with respect to the third member to provide the third member with a second stiffness greater than the third stiffness.” [0015]; “The guidewire system comprises a guidewire 10 have three coaxial members, or in some embodiments two coaxial members, movable with respect to one another to adjust the stiffness and size (outer diameter) of the guidewire.” [0065]; “In use, selective positioning of the three wires with respect to one another varies the diameter of the guidewire being advanced through the vascular system and varies the stiffness of the guidewire… spaced proximally from the distalmost end of the outer wire 40 to reduce trauma to the vessel by ensuring some flexibility of the distalmost tip of the guidewire” [0080]-[0084]) “…it is also contemplated that the spacing between the slots can be varied at various portions along the tube to provide areas of different flexibility... It is also contemplated, that the slots can be formed in a spiral pattern such as show in in Fig. 18A illustrating an outer tube with slots... The solid wall portions can be evenly spaced as shown to provide similar sets of slots or can be varied to provide sets having different lengths of spiraling slots… formed in a spiral pattern with the space 263 therebetween (pitch) increased toward a proximal end. Different portions can be of a different constant pitch and/or portions can be of progressively increasing pitch. The foregoing slot arrangements can be provided on the stiffener tube and/or the outer tube.” [0089]-[0092]; see also spacing/gaps between slots to adjust flexibility of regions of the intermediate and/or outer member in Figs. 17-18b),
a lumen between one of the first and second inner and the outer member (“The lumen of the outer member forms a gap for fluid flow therethrough” Abstract; “The outer member has a longitudinally extending lumen to receive the inner member… The lumen of the outer member forms a gap for fluid flow therethrough.” [0018]; see also lumens between the outer, intermediate, and inner members in Figs. 1-2a, and 4-30).
a locking element for fixing one of the first and second inner members to the outer member (The second and third members have an interlocking frictional engagement and the first and second members have a clamping engagement.” [0014]; “The inner member can be selectively lockable with the outer member.” [0019]; “In one embodiment, the inner wire has a locking member thereon movable by engagement with the intermediate member to a locking position to fix the position of the inner and intermediate members, and the intermediate member has a flared handle portion frictionally engageable with the outer member to fix the position of the outer and intermediate members.” [0023]; “Handle portions as used herein include integral handles, separate handles attached to the members or a proximal end portion of the member which interlocks with another member.” [0085]-[0087]; “The members in the embodiment of FIGS. 13-16 have engagement regions with an interlocking feature in the form of a rotational pin and slot arrangement.” [0097]-[0108]; see also locking engagements between the inner, intermediate, and outer members in Figs. 13-16, 22-24, and 27-28).
However, Hinchliffe may not explictly disclose one of the members having an optical element.
However, in the same field of endeavor, Saadat teaches one of the members having an optical element ("an imaging element such as a fiberscope or electronic imager such as a solid state camera, e.g., CCD or CMOS, may be mounted, e.g., on a shape memory wire, and positioned within or along the hood interior" [0022]; also see imaging element, #52, in Fig. 4A & [0144] and optical fibers and other electronic imagers, #58 in Fig. 4B & [0145]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  Hinchliffe’s teaching of a guidewire catheter with Saadat's teaching of an optical visualization element as the use of one or more imaging sensors of various modalities in combination or as substitutes including optical imaging  yield predictable results in providing tissue images to the user for ease of navigation and/or monitoring tissue puncture and ablation in the body.

Regarding claim 2, Hinchliffe discloses one of the first and second inner members comprises a guidewire (“medical guidewire system” Abstract; “The small diameter inner member 20, in a first embodiment, is a wire having a spherical or ball tip 22 either integral or attached thereto.” [0067]; Figure 1 demonstrates that the guidewire 20 is an inner member).

Regarding claim 3, Hinchliffe discloses one of the first and second inner members are adjustable to provide for varying diameters or stiffness (“the inner and outer members are relatively slidable to adjust a stiffness of the guidewire system” Abstract; “the third member has a third stiffness greater than the first stiffness of the first member, and the second member is movable with respect to the third member to provide the third member with a second stiffness greater than the third stiffness.” [0015]; “The guidewire system comprises a guidewire 10 have three coaxial members, or in some embodiments two coaxial members, movable with respect to one another to adjust the stiffness and size (outer diameter) of the guidewire.” [0065]; “In use, selective positioning of the three wires with respect to one another varies the diameter of the guidewire being advanced through the vascular system and varies the stiffness of the guidewire.” [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crowley et al. (U.S. Patent No. 6,004,269) discloses a catheter navigation system with a guidewire and an inner and outer member wherein the outer member has a lumen containing the inner member and a gap between the inner member and the outer member, the outer member is a flexible tube with differing inflatable regions of flexibility, an ultrasonic visualization element, and a locking element that locks the inner and outer members to one another. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793